DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 01/28/2021 have been fully considered but they are not persuasive. 
Applicant alleges that GB201616341 is not a valid prior art reference because it not published at least one  year prior to the effective filing date of the application. 
The examiner respectfully disagrees with the applicant. 
The paragraphs of 35 U.S.C. 102(a) states that a person shall be entitled to a patent unless –the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The effective filing date the application 16/225333 is 12/19/2018 and the publication date of prior art GB201616341 is 11/09/2016 (more than one before the effective filing date of the application). Therefore GB201616341 is valid prior art reference under 35 U.S.C. 102(a)

    PNG
    media_image1.png
    1027
    1869
    media_image1.png
    Greyscale


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB201616341D0. (GB201616341D0 was published on 11/09/2016. )

Regarding Claim 1 GB201616341D0 discloses A semiconductor circuit [Fig.1-Fig.3] comprising: a first subcircuit; [Fig.1, item 1105 corresponds to first sub circuit] a second subcircuit; [Fig.1, item 1104 and 1115 corresponds to second subcircuit] and a power management circuitry, [Power management circuity 1200] wherein the power management circuitry is configured to determine an estimated momentary supply voltage present at the first subcircuit based on a power supply current of the first subcircuit over a first number of previous clock cycles and a cross current flowing between the first subcircuit and the a second subcircuit over the first number of previous clock cycles.[[0005] , [0012]-[0013], [0015]-0016], [0027]-[0029], [0037]-[0039], [0046]-[0047]]

Regarding Claim 2 GB201616341D0 discloses a maximum value of the power supply current over the first number of previous clock cycles and a maximum value of cross current over the first number of previous clock cycles are considered to determine the estimated momentary supply voltage.  [0048]
Regarding Claim 3 GB201616341D0 discloses the first number of previous clock cycles is eight.  [0046]
Regarding Claim 4 GB201616341D0 discloses an average value of the power supply current over the first number of previous clock cycles and an average value of the cross current over the first number of previous clock cycles are considered to determine the estimated momentary supply voltage.  [[0013] [0029] and [0051]]
Regarding Claim 5 GB201616341D0 discloses the power management circuitry is further configured to estimate a momentary supply voltage present at the first subcircuit based on a momentary power supply current of the first subcircuit and a momentary cross current flowing between the first subcircuit and the second subcircuit.  [[0013] [0029] and [0051]]
Regarding Claim 6 GB201616341D0 discloses the power management circuitry is further configured to generate a throttle signal for throttling the first subcircuit based on a comparison of the momentary supply voltage with a throttle threshold. [[0025] [0044]]
Regarding Claim 7 GB201616341D0 discloses the power management circuitry is further configured to generate a throttle signal for throttling the first subcircuit based on a comparison of the estimated momentary supply voltage with a prediction throttle threshold.  [[0025] [0044]]
Regarding Claim 8 GB201616341D0 discloses the power management circuitry includes a grid of power management units, wherein each of the power management units corresponds to a subcircuit, wherein each power management unit is configured to determine an estimated momentary supply voltage and momentary supply voltage related to its corresponding subcircuit .[[0005] , [0012]-[0013], [0015]-0016], [0027]-[0029], [0037]-[0039], [0046]-[0047]] and wherein each power management unit is configured to throttle its corresponding subcircuit based on the estimated momentary supply voltage and momentary supply voltage. [[0025] [0044]] 
Claim 9 is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 9 is rejected under a similar rational as that of claim 1 above. 
Regarding Claim 10 GB201616341D0 discloses a maximum value of the power supply current over the first number of previous clock cycles and a maximum value of the cross current over the first number of previous clock cycles are considered to determine the estimated momentary supply voltage.  [0048]
Regarding Claim 11 GB201616341D0 discloses the first number of previous clock cycles is eight.  [0046]
Regarding Claim 1 2 GB201616341D0 discloses an average value of the power supply current over the first number of previous clock cycles and an average value of the cross current over the first number of previous clock cycles are considered to determine the estimated momentary supply voltage.  [[0013] [0029] and [0051]]
Regarding Claim 13 GB201616341D0 discloses estimating a momentary supply voltage present at the first subcircuit based on a momentary power supply current of the first subcircuit and a momentary cross current flowing between the first subcircuit and the second subcircuit. [[0013] [0029] and [0051]]  
Regarding Claim 14 GB201616341D0 discloses throttling the first subcircuit based on a comparison of a momentary power supply current to a throttle threshold.  [[0025]  and [0044]]
Regarding Claim 15 GB201616341D0 discloses throttling the first subcircuit based on a comparison of the estimated momentary supply voltage with a prediction threshold.  [[0025] and [0044]]
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186